Citation Nr: 0327887	
Decision Date: 10/17/03    Archive Date: 10/28/03	

DOCKET NO.  99-22 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for a left hand 
condition, claimed as the residual off frostbite/cold injury.  

2.  Entitlement to service connection for a right hand 
condition, claimed as the residual of frostbite/cold injury.  

3.  Entitlement to an evaluation in excess of 10 percent for 
a bilateral foot condition due to frostbite/cold injury, 
prior to January 12, 1998.   

4.  Entitlement to a current evaluation in excess of 
20 percent for a right foot condition due to frostbite/cold 
injury.   

5.  Entitlement to a current evaluation in excess of 
20 percent for a left foot condition due to frostbite/cold 
injury.   

6.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from December 1975 to 
July 1977.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of December 1998, March 1999, and February 2001 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Buffalo, New York.  


REMAND

The veteran is seeking service connection for right and left 
hand conditions, claimed as the residual of inservice cold 
injury, as well as increased evaluations for his currently 
service-connected right and left foot disabilities, and a 
total disability rating based upon individual 
unemployability.  

In that regard, a review of the record discloses that the 
veteran last underwent a VA examination for compensation 
purposes in October 1999, more than four years ago.  Under 
such circumstances, the Board if of the opinion that a more 
contemporaneous examination would be beneficial to a proper 
adjudication of the veteran's current claims.  

The Board further notes that, during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA) was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107 (West 2002).  This liberalizing law is applicable to 
this appeal.  The VA has promulgated regulations to implement 
the provisions of this law.  See 38 C.F.R. § 3.102, 3.156, 
3.159, 3.326(a) (2003).  The VCAA and implementing 
regulations essentially provide that the VA will assist a 
claimant in obtaining evidence necessary to substantiate his 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  It also 
includes new notification provisions.  Pursuant to the VCAA, 
the VA has a duty to notify the veteran and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); see also 
Quartuccio v. Principi, 16 Vet. App. 1983 (2002).  

The Board finds that, despite the fact that this file was in 
the possession of the RO until September 2003, the RO has 
failed to provide the veteran and his representative with 
either notice of the VCAA, or adequate notice of the 
information and evidence needed to substantiate his claims.  
In point of fact, neither the veteran nor his representative 
have yet been furnished with those laws and regulations 
implementing the various provisions of the VCAA.  This lack 
of notice constitutes a violation of the veteran's due 
process rights.  Accordingly, the case must be remanded to 
the RO in order that the veteran and his representative may 
be provided with such notice.  

In light of the aforementioned, the case is REMANDED to the 
RO for the following actions:  

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to December 2002, the date of 
the most recent evidence of record, 
should be obtained and incorporated in 
the claims folder.  After the veteran has 
signed the appropriate releases, those 
records should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtained 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard.

2.  The veteran should be afforded a VA 
examination by a physician with expertise 
in the field of frostbite/cold injuries 
in order to more accurately determine the 
current severity of his service-connected 
residuals thereof.  All indicated tests 
and studies are to be performed.  Prior 
to the examination, the claims folder 
must be made available to the examiner 
for review of the case.  A notation to 
the effect that this record review took 
place should be included in the report of 
the examiner.  All pertinent 
symptomatology and findings should be 
reported in detail.  Following completion 
of the examination, the examiner should 
comment regarding the severity of the 
service-connected residuals of 
frostbite/cold injury to the right and 
left foot, to include comments regarding 
the presence and/or absence of arthralgia 
or other pain, numbness, or cold 
sensitivity, as well as tissue loss, nail 
abnormalities, color changes, locally 
impaired sensation, hyperhidrosis, or X-
ray abnormalities (such as osteoporosis, 
subarticular punched-out lesions, or 
osteoarthritis).  

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have a detrimental effect 
on his claim.

4.  The RO should then review the 
veteran's claims file, and ensure that 
all notification and development action 
required by the VCAA is completed.  In 
particular, the RO should ensure that the 
notification requirements and development 
procedures contained in 38 U.S.C.A. 
§§ 5103, 5103A (2002), and in 38 C.F.R. 
§ 3.159 (2003) are fully complied with 
and satisfied.  Compliance requires that 
the veteran be notified, via letter of 
any information and any medical or lay 
evidence not previously provided to the 
Secretary which is necessary to 
substantiate the claim.  A general form 
letter, prepared by the RO not 
specifically addressing the disability or 
disabilities at issue is not acceptable.  
The RO must indicate which portion of 
that information and evidence, if any, is 
to be provided by the claimant, and which 
portion, if any, the Secretary will 
attempt to obtain on behalf of the 
claimant.  After the veteran and his 
representative have been given notice as 
required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) (see also Quartuccio 
v. Principi, supra), they should be given 
the opportunity to respond.  

4.  The RO should then review the 
veteran's claims for service connection 
for the residuals of cold injury to the 
right and left hand, as well as his 
claims for increased evaluations for the 
residuals of cold injury to the right and 
left foot, and the remaining issue of a 
total disability rating based upon 
individual unemployability.  Should the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must 
contain notice of all relevant action 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  The RO is advised that they are 
to make a determination based on the law 
and regulations in effect at the time of 
their decision, to include any further 
changes in the VCAA or other legal 
precedent.  An appropriate period of time 
should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified.  The purpose of this REMAND is to obtain additional 
development, and to comply with recently-enacted legislation 
and decisions of the United States Court of Appeals for the 
Federal Circuit.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 


directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



